Citation Nr: 1602223	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) for the period from August 28, 2003 to April 11, 2007.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU) for the period from August 28, 2003 to April 11, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from June 1968 to June 1970.  The Veteran had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Appeals Management Center (AMC) which granted service connection for PTSD, and assigned a rating of 30 percent effective August 28, 2003.  During the pendency of the appeal, in a March 2014 decision, the Columbia, South Carolina, Regional Office (RO) granted a temporary evaluation of 100 percent effective April 11, 2007, until May 31, 2007, for hospitalization over 21 days.  In addition, in an April 2014 decision, the RO granted a 100 percent rating from June 1, 2007, for PTSD with MDD and increased the rating for the period prior to April 11, 2007, to a 50 percent.  As such, the only issue on appeal is that as stated on the Title Page above.  


FINDINGS OF FACT

1.  For the period prior to April 11, 2007, the Veteran's PTSD with MDD has been shown to be manifested by auditory, visual, and tactile hallucinations; suicidal and occasional homicidal ideation; nightmares; flashbacks; exaggerated startle response; insomnia; irritability; angry outbursts; social isolation; depression; flat affect; hypervigilance; memory problems; a period of hospitalization; and Global Assessment of Functioning (GAF) scores ranging from 30 to 65.

2.  The Veteran has not been shown to be unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability.






CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD with MDD, but not higher, for the period prior to April 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Entitlement to Increased Initial Rating

The Veteran seeks entitlement to an increased disability rating in excess of 50 percent for PTSD with MDD for the period prior to April 11, 2007.  He contends that his social functioning was severely impaired and his occupational functioning was totally impaired due to his chronic and severe PTSD with MDD.  Specifically, he contends that his behavior is unreliable and unpredictable due to frequent intrusive recall of Vietnam experiences that episodically facilitate disorientation to time and place, making it impossible for him to gain any type of employment.

The Board observes that the Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD with MDD.  No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder.  Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD with MDD.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 50 percent evaluation is warranted for PTSD with MDD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

One factor for consideration is the GAF score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or has an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran's PTSD with MDD is shown to most closely approximate occupational and social impairment with deficiencies in most areas and a 70 percent rating is warranted but not higher.  Specifically, in August 2003 VA treatment records, the Veteran presented with symptoms of nightmares; flashbacks; startle response; insomnia; irritability; angry outbursts; depression; loss of interest and pleasure in most activities; auditory, visual, and tactile hallucinations; chronic, vague suicidal ideation without plan or intent; and depressed affect.  He was diagnosed with PTSD and depression.  A GAF score of 56 was advanced.  VA treatment records state that a GAF score of 55 was advanced in both September and December 2003. 

In April 2004, the Veteran was hospitalized due to suicidal ideation with a plan.  Upon admission, a GAF score of 30 was advanced.  In a May 2004 VA inpatient treatment record, it was noted that the Veteran had "recurr[e]nce of suicidal ideation/homicidal ideation without plan over the past few days" and that he also had episodes of auditory and visual hallucinations.  After a 7 day hospitalization, the Veteran was discharged and a GAF score of 60 was advanced.

A June 2004 VA treatment record states that the Veteran "describe[s] auditory hallucinations and intrusive thoughts which impeded his ability to focus his attention.  He states he does have command hallucinations and from time to time he experiences suicidal ruminations and even thoughts of hurting persons in the past in his work[] environment in which he felt mistreated.  He denies any imminent thoughts of hurting himself at this time or of [homicidal ideation] intent or plans.  He displays some degree of poverty of thought and is rather circumstantial and is a poor historian.  Judgement is impaired and thinking is somewhat illogical."  A GAF score of 50 was advanced.

An October 2004 VA treatment record states that the Veteran reported attending high school football games on a regular basis, occasionally attending college football games, singing in his church choir, and intermittently ushering at his church.

In a November 2004 VA treatment record, a GAF score of 55 was advanced.  A February 2005 VA group therapy note states that the Veteran "reports having suicidal ideation but believes he is not at risk at this time."  An April 2005 VA treatment record notes that the Veteran reported that his relationship with his wife had improved and that he was going to the gym about three times per week.

In an August 2005 VA treatment record, a GAF score of 65 was advanced.  The record notes that the Veteran had no evidence of suicidal or homicidal ideation, no evidence of auditory or visual hallucinations, and that his cognition appeared intact.

A November 2005 VA treatment record states that the Veteran reported being nervous and depressed and "continued problems with sad and irritable mood, poor sleep, nightmares, vague auditory hallucinations, racing thoughts, and feelings of hopelessness and helplessness.  He also reports an increase in feelings of paranoia and is uncomfortable being around others.  He reports less suicidal ideation recently. . . ."  In another November 2005 VA treatment record, a GAF score of 50 was advanced.

A January 2006 VA treatment record states that the Veteran reported "sad and irritable mood, poor sleep, nightmares, vague auditory hallucinations, racing thoughts, feelings of hopelessness and helplessness, paranoia, and vague auditory hallucinations of multiple voices."

In January 2006, the Veteran was afforded a VA PTSD examination.  At that time the Veteran reported flashbacks or intrusive thoughts, nightmares, and isolation from his family.  The examiner concluded that, while the Veteran was exhibiting some symptoms of PTSD, he did not seem to the full criteria.  The examiner opined that the Veteran did meet the full criteria for MDD, but that that appeared to be secondary to the pain and functional limitations in his back, knee, and shoulder.  The examiner did note that the Veteran's "overall level of disability is severe."  A GAF score of 45 was advanced.  

In an April 2006 VA treatment record, a GAF score of 40 was advanced.  In a September 2006 VA treatment record, a GAF score of 45 was advanced.  In a December 2006 VA treatment record, a GAF score of 50 was advanced.

For the period prior to April 11, 2007, the Veteran's PTSD with MDD has been shown to be manifested by auditory, visual, and tactile hallucinations; suicidal and occasional homicidal ideation; nightmares; flashbacks; exaggerated startle response; insomnia; irritability; angry outbursts; social isolation; depression; flat affect; hypervigilance; memory problems; a period of hospitalization; and Global Assessment of Functioning (GAF) scores ranging from 30 to 65.  Therefore, the Veteran's psychiatric disability picture most closely approximates the criteria for a 70 percent schedular rating, but not higher.  For instance, he did not have total occupational and social impairment, nor were symptoms typically associated with a 100 percent rating present.  While there was concern with suicidal and homicidal thoughts, but they were temporary and responded to intensive treatment.  

III.  Entitlement to a TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

In a September 2004 written statement from the Veteran, he stated that he is unable to work due to a back injury.  The Veteran is not service-connected for a back injury.  At his January 2006 VA examination, the Veteran reported that he worked at a paper mill for 25 years but had to stop working four years prior due to pain in his back, knee, and shoulder.  Additionally, the examiner reported that the Veteran's PTSD has only resulted in "a moderate degree of impairment in occupational functioning."  

The Veteran's PTSD has not been shown to be of sufficient severity to render him unemployable.  Therefore, a TDIU is denied.  

ORDER

For the period prior to April 11, 2007, a 70 percent schedular rating for PTSD with MDD, but not higher, is granted.

For the period prior to April 11, 2007, entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


